                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

SARAH UNDERWOOD                                                         PLAINTIFF

v.                                    CIVIL ACTION No. 1:18-cv-00024-HSO-JCG

MISSISSIPPI DEPARTMENT OF
CORRECTIONS and PELICIA HALL                                        DEFENDANTS


                           NOTICE OF APPEARANCE

      Please take notice that Kyle Malone hereby enters his appearance in this cause

as counsel of record for the following Defendants: Mississippi Department of

Rehabilitation Services.

      All future e-filings, pleadings, and correspondence should include Bethany

Johnson as counsel for this Defendant at the address noted below.

                   Kyle Malone, Esq.
                   Special Assistant Attorney General - Civil
                   Post Office Box 220
                   Jackson, Mississippi 39205
                   E-mail: Kyle.Malone@ago.ms.gov

      DATE: May 24th, 2021

                                      MISSISSIPPI DEPARTMENT OF
                                      CORRECTIONS AND NATHAN “BURL”
                                      CAIN, Defendants

                                      LYNN FITCH
                                      Attorney General of Mississippi

                                      /s/ Kyle Malone
                                      Special Assistant Attorney General
                                      Mississippi Bar No. 105961
                                      P.O. Box 220
                                      Jackson, Mississippi 39205-0220
                                         Telephone: (601) 359-4271
                                         E-mail: Kyle.Malone@ago.ms.gov




                           CERTIFICATE OF SERVICE

      I, the undersigned, do hereby certify that I have electronically filed the

foregoing with the Clerk of the Court using the ECF system, and that I have this day

caused to be mailed, via United States Postal Service, first class postage prepaid, a

true and correct copy of the foregoing document in the above-styled and numbered

cause to the following:

                                               Joel F. Dillard
                                               JOEL F. DILLARD, PA
                                               775 North Congress Street
                                               Jackson, MS 39202


      This, the 24th day of May, 2021.

                                               /s/ Kyle Malone




                                           2
